Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-11, 4-16, 18, 19, 22-25, 27, 28, 30, 31, 33-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to transmitting targeted messages to a search result of search engine based on based on a total value parameter.  
Claims 1-11, 4-16, 18, 19, 22-25, 27, 28, 30, 31, 33-46 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method). 
 Although claims 1-11, 4-16, 18, 19, 22-25, 27, 28, 30, 31, 33-46 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 46 recite receiving search request, retrieving electronic messages (advertising message), retrieving stencils, analyzing the stencils and transmitting a search engine 
The limitation of receiving, retrieving, selecting, analyzing, transmitting and determining covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a server, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (selecting an advertisement message to be presented with search result of a search engine based on total value parameter). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server for receiving search request, retrieving electronic messages (advertising message), retrieving stencils, analyzing the stencils and transmitting a search engine result with the advertising messages, determining prices by applying a formula. The claims as a whole merely describe how to generally apply the concept of selecting advertising message to be presented in the search result based on total value parameter. The ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Berkheimer (parsing and comparing data), Ferguson (structuring a sales force or marketing company).
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the element is recited at high level of generality and given the broadest reasonable  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-11, 4-16, 18, 19, 22-25, 27, 28, 30, 31, 33-45, merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-11, 4-16, 18, 19, 22-25, 27, 28, 30, 31, 
Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive.  
Regarding the rejection under 101, Applicant argues that the claim at issue recites a specific approach to generating a SERP that is not monopolizing an abstract idea, and no abstract idea is recited on its own or per se. Examiner respectively disagrees. The claim does not recite a specific approach to generating a SERP. The claimed invention recites the displaying of targeted messages in a SERP (search engine result page). Comparing the prior art of fig. 1 and Applicant’s invention fig. 2 and as described in detail in fig. 8 and 9, is that applicant’s claimed invention in addition includes a specific way of selecting targeted advertisement to be presented in a search result page. According to the claimed invention, after the network resource receives a request for content, a request for advertisement is sent to a database for selecting advertisements. The claimed invention includes the sub-process 804 and 806. As claimed, at the sub-process 406, the network resource retrieves from a database a plurality of stencils (having a dedicated placement pattern for each targeted message). Further, the selection of the advertisements is performed by calculating (for each stencil) individual value of each advertisement and total or sum value of the advertisements. Therefore, in light of the specification, the claimed invention is related to selecting advertisement messages based on calculated total value of the advertisements, which are steps considered to commercial in nature. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688